Citation Nr: 1706068	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO. 09-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a back disability. 

3. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Boston, Massachusetts. 

The Board notes that the Veteran requested a BVA hearing, which was scheduled for November 2016. However, in August 2016 and October 2016 statements, the Veteran indicated that he was withdrawing his request for a hearing. The Board finds that the Veteran's hearing request has been withdrawn. 

The Board notes that the Veteran also perfected appeals with respect to service connection claims for erectile dysfunction and hearing loss. A June 2015 Decision Review Officer (DRO) decision granted service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ. A separate July 2015 DRO decision granted service connection for hearing loss. As the Veteran did not appeal the effective dates or disability ratings assigned, these issues are no longer on appeal. 

The issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset in or is otherwise attributable to service. 



CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration"' to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is claiming entitlement to service connection for tinnitus; he attributes his current disability to noise exposure in service. Service personnel records reflect that the Veteran served as a radio operator in service. He is already service connected for hearing loss caused by in-service noise exposure. 

Tinnitus is unlike many disorders in that the Veteran is competent to self-diagnose this disorder despite having no medical training, and it is not a disorder that requires a determination that is "medical in nature." Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). Rather, as a disorder that is identified purely on perceived symptoms, the Veteran is competent to testify about the presence of tinnitus, if his testimony is credible, regardless of the lack of contemporaneous medical evidence. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although it is unclear to the Board why the Veteran denied current tinnitus at a June 2015 VA examination, the Veteran has asserted in his claim that he has had tinnitus since service, and he reported tinnitus at his May 2008 VA examination and at a June 2010 private audiological evaluation. Thus, it is reasonably conceded that he has such disability (or has had it during the pendency of this claim). 

The Board has considered remanding this issue to the AOJ. The Board has considered that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports. See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent). Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent. This is particularly true in claims involving inherent subjectivity.
	
While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent statements, the inherently subjective nature of audiological symptomatology, and his exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted. Further development is simply not warranted in this limited case. 


ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claims for an increased rating for diabetes mellitus and for service connection for a back disability. 

Increased Rating for Diabetes Mellitus-With respect to the Veteran's claim for an increased rating for diabetes mellitus, the Veteran was last afforded a VA examination in May 2008. A more recent March 2014 VA examination only addressed diabetic nephropathy. 

More importantly, the Veteran's statements, through his representative, indicate that his diabetes mellitus may have worsened since his last VA examination, which was nearly eight years ago. See December 2016 Appellant's Brief. 

As such, the Board finds that the Veteran should be afforded a new diabetes mellitus examination in order to determine the current nature and severity of his service-connected disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Service Connection for Back Disability-Service treatment records reflect that the Veteran was hospitalized from August 22, 1965, to September 7, 1965, for intermittent pain and swelling at the base of his spine. He was diagnosed with an acute pilonidal sinus. Following service, the Veteran has been diagnosed with a back disability. In a January 2006 private treatment record the Veteran was diagnosed with lumbar stenosis at the L4-5 and L5-S1. He underwent surgery. The Veteran reported at that time that he had experienced a history of left-sided lumbar pain for 30 years that became acutely worse in the fall of 2005. 

In a December 2011 VA Neurology Consultation note, the Veteran reported that in 1965 he fell from a truck and landed on his back on a rock. He reported that he was then hospitalized for 30 days for a cyst "at the bottom of the spine" and had surgery to drain the cyst. He stated that he had chiropractic treatment in the 1970s and more recently received cortisone shots to treat his ongoing back pain. The Veteran essentially asserts that he has suffered from back issues since service. Although he was afforded a December 2008 VA examination regarding his claimed back disorder, an etiological opinion was not obtained. In light of the evidence, the Veteran should be afforded VA examination to determine the nature and etiology of his back disability. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additional Development-The Board notes that VA treatment records were most recently obtained and associated with the Veteran's claims file in October 2016. These records, however, were not considered in the most recent July 2015 supplemental statement of the case (SSOC), which addresses his diabetes mellitus, and the June 2009 statement of the case (SOC), which addresses his back. No waiver of initial RO consideration is of record. See 38 C.F.R. §§ 19.31, 20.1304 (2016). Without a written waiver of initial RO consideration of the additional medical evidence, the Veteran's claims must be returned to the agency of original jurisdiction for readjudication. See Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a diabetes mellitus VA examination to determine the nature and severity of his service-connected diabetes mellitus. The Veteran's claims file should be provided to the examiner. 

The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. Any testing deemed necessary should be performed. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability and its relationship, if any, to his military service, to include treatment for a pilonidal cyst. Any necessary testing should be conducted. The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's back disability had its clinical onset during active duty service or is otherwise etiologically related to his active service. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3. Upon completion of the above, readjudicate the issues on appeal, to include consideration of evidence added to the record after the June 2009 SOC and July 2015 SSOC. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


